

116 HR 3202 IH: EIDL Oversight Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3202IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Luetkemeyer (for himself, Mr. Williams of Texas, Mr. Hagedorn, Mr. Stauber, Mr. Meuser, Ms. Tenney, Mr. Garbarino, Mrs. Kim of California, Ms. Van Duyne, Mr. Donalds, Ms. Salazar, and Mr. Fitzgerald) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act and the CARES Act to establish oversight requirements for economic injury disaster loans and advances, and for other purposes.1.Short titleThis Act may be cited as the EIDL Oversight Act of 2021.2.Oversight requirements for economic injury disaster loans and advances(a)Economic injury disaster loansSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (15) the following new paragraph:(16)Oversight requirements for economic injury disaster loansWith respect to a loan made under paragraph (2), the Administrator shall take such action as necessary to—(A)establish or strengthen controls to ensure that loan proceeds are deposited in a legitimate account of a borrower;(B)ensure that any modification of a loan application after lender approval of such loan is reviewed by an employee of the Administration;(C)establish or strengthen controls to—(i)ensure that multiple loans are provided only to eligible borrowers; and(ii)prevent the erroneous duplication of loans, including by establishing a system to verify the identity of a borrower using photo identification;(D)verify the applicant is a legitimate borrower with the appropriate State or local agency through tax returns, documentation relating to incorporation or status as a nonprofit organization, or another method; (E)ensure that 2 employees of the Administration approve each application for a loan under paragraph (2) and eliminate any processes of the Administration that allow for simultaneous approval of multiple loan applications;(F)require an individual employee of the Administration to contact applicants who submit multiple loan applications from the same Internet Protocol addresses, email addresses, or physical addresses, or with the same bank account number, to verify eligibility of such applicants; and(G)with respect to a borrower of a loan made under paragraph (2) because of the COVID–19 pandemic—(i)ensure that such borrower is not included on the Do Not Pay List of the Department of the Treasury (as described under section 3354 of title 31, United States Code);(ii)ensure that an employer identification number on an application for such a loan was registered before February 15, 2020;(iii)prevent duplicate loan applications with the same employer identification number or social security number; and(iv)establish a system to prevent disbursement of such loans to applicants that submit more than 1 loan application with the same employer identification number, social security number, email addresses, physical addresses, or bank account number, or from the same Internet Protocol address..(b)EIDL advancesSection 1110(e) of the CARES Act (15 U.S.C. 9009(e)) is amended by adding at the end the following new paragraph:(9)Oversight requirementsWith respect to an advance made under this subsection, the Administrator shall take such action as necessary to—(A)ensure that the advance was deposited in a legitimate account of an individual;(B)ensure that any modification of a request for an advance is reviewed by an employee of the Administration;(C)prevent the erroneous duplication of advances;(D)ensure that an employer identification number included in a request for an advance—(i)was registered before February 15, 2020; and(ii)is not registered to a person included on the Do Not Pay List of the Department of the Treasury (as described under section 3354 of title 31, United States Code);(E)prevent duplicate requests for an advance with the same employer identification number or social security number; and(F)prevent disbursement of advances to applicants that submit more than 1 request with the same employer identification number, social security number, email addresses, physical addresses, or bank account number, or from the same Internet Protocol address.. (c)Targeted EIDL advancesSection 331 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260) is amended by adding at the end the following new subsection: (i)Oversight requirementsWith respect to a payment made under this section, the Administrator shall take such action as necessary to—(1)establish or strengthen controls to ensure that the payment is deposited in a legitimate account of a recipient of a payment;(2)ensure that any modification of a request for a payment is reviewed by an employee of the Administration;(3)establish or strengthen controls to prevent the erroneous duplication of payments under this section, including by establishing a system to verify the identity of an applicant using photo identification;(4)verify the applicant is a legitimate applicant for a payment with the appropriate State or local agency through tax returns, documentation relating to incorporation or status as a nonprofit organization, or another method; (5)ensure that 2 employees of the Administration approve each request for a payment and eliminate any processes of the Administration that allow for simultaneous approval of multiple advances;(6)require an individual employee of the Administration to contact applicants who submit multiple requests for a payment from the same Internet Protocol addresses, email addresses, or physical addresses, or with the same bank account number, to verify eligibility of such applicants;(7)ensure that an employer identification number included in a request for a payment—(A)was registered before February 15, 2020; and(B)is not registered to a person included on the Do Not Pay List of the Department of the Treasury (as described under section 3354 of title 31, United States Code);(8)prevent duplicate requests for a payment with the same employer identification number or social security number; and(9)establish a system to prevent disbursement of payments to applicants that submit more than 1 request with the same employer identification number, social security number, email addresses, physical addresses, or bank account number, or from the same Internet Protocol address..